DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 03/26/2019, in which, claims 1-20, are pending. Claims 1, 13 and 17, are independent. Claims 2-12, 14-16 and 18-20, are dependent.
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terao (USPAP 2019/0241384 A1).

Referring to claim 1, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]); comprising: a first conveyance mechanism disposed on a first side of a sheet conveyance path, ([as shown in FIG. 6B, the first course correcting rollers 46A] see 0075); 
a second conveyance mechanism ([the second course correcting rollers 46B are in contact with each other] see 0075]) disposed on a second side of the sheet conveyance path opposite to the first side, (the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] see 0075),
 a nip being formed between the first and second conveyance mechanisms, ([the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] i.e. nip the document to bee feed]), wherein the first conveyance mechanism includes a first roller ([46B of fig 5B, as first roller]), a second roller, ([43d of fig 5b, second roller] see 0075]), and a first conveyance belt wound 
 stop rotation or rotate in a second direction opposite to the first direction for sheet alignment, and the first conveyance belt including an extended region between the first and second rollers in an extending direction inclined with respect to the sheet conveying direction, such that a width of the sheet conveyance path becomes narrower towards the nip in the sheet conveying direction, ([see 0054, belt 43j is turned around the belt pulleys, the pick-up roller 43B rotates in conjunction with the paper feed roller 43A with the belt 43j in the same direction as the paper feed roller 43A] see 0042], the pressing member 52 presses the sheet P at the fusing nip, as the pressing member 52, the tube-shaped endless belt or roller is used]).

Referring to claim 2, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the first conveyance mechanism is configured such that an angle between the extending direction and the sheet conveying direction is variable, ([as shown in FIG. 6B, the first course correcting rollers 46A] see 0075); a second conveyance mechanism ([the second course correcting rollers 46B are in contact with each other] see 0075]).

Referring to claim 3, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]); further comprising: a controller configured to control the first conveyance mechanism, ([as shown in FIG. 6B, the first course correcting rollers 46A] see 0075); a second conveyance mechanism ([the second course correcting rollers 46B are in contact with each other] see 0075]), such that the angle is at a first angle during the sheet alignment and then decreases to a second angle during the sheet conveyance, ([0077] the skew deviation is represented by an angle of the edge of the sheet P in the conveying direction tilted with respect to the axis line extending in the first conveying orthogonal direction]).

 	Referring to claim 4, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the first roller is disposed upstream with respect to the second roller in the sheet conveying direction, and movable around a rotational axis of the second roller to change the angle, ([the edge F of the sheet P is skewed with respect to the nip N45 by the angle, see 0090]).

Referring to claim 5, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the first roller is a driving roller and the second roller is a driven roller, ([as shown in FIG. 6B, the first course correcting rollers 46A] see 0075i.e. driven roller), the second rollers 46B are in contact with each other] see 0075] i.e. driving roller]).



Referring to claim 11, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the first conveyance belt includes a first portion having a first friction coefficient and a second portion having a second friction coefficient less than the first friction coefficient in a rotational direction thereof, wherein the first portion is positioned to corresponds to the first extended region during the sheet alignment, ([see 0035]).

Referring to claim 12, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the second conveyance mechanism includes a third roller, the nip being formed between a surface of the third roller and a surface of the first conveyance belt, ([see 0042-0043]).

Referring to claim 13, Tearao teaches an image forming apparatus ([0024] the image forming system 100 as shown in fig 1-5]), comprising: an image forming device [0024] the image forming system 100 of fig 1]).

a first conveyance mechanism disposed on a first side of a sheet conveyance path. ([as shown in FIG. 6B, the first course correcting rollers 46A] see 0075);
a second conveyance mechanism disposed on a second side of the sheet conveyance path opposite to the first side, (the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] see 0075),
a nip being formed between the first and second conveyance mechanisms, ([the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] i.e. nip the document to bee feed]), wherein the first conveyance mechanism includes a first roller ([46B of fig 5B, as first roller]), 
wherein the first conveyance mechanism includes a first roller, a second roller, and
 a first conveyance belt wound around the first and second rollers (46a and 46B), the first and second rollers configured to rotate in a first direction along a sheet conveying direction (as shown in fig 5B by arrow) for sheet conveyance, and stop rotation or rotate in a second direction opposite to the first direction for sheet alignment, ([a linear speed of the adjustment roller is controlled so as to synchronize with the linear speed of the intermediate transfer belt 33A] see 0041-0042]) and 
the first conveyance belt including an extended region between the first and second rollers (43b and 43d of fig 5B) in an extending direction inclined with respect to the sheet conveying direction, (arrow of fig 5B) such that a width of the sheet 

Referring to claim 14, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), is configured to convey a sheet conveyed to the image forming device (100 of fig 1).

Referring to claim 15, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]) is configured to convey a sheet conveyed from the image forming device (100 of fig 1).

Referring to claim 17, Tearao teaches a sheet processing apparatus (as shown    in fig 1) comprising: a sheet processing device configured to carry out sheet processing on a printed sheet conveyed from an image forming apparatus ([0024]the image forming system 100 as shown in fig 1-5]), comprising: an image forming device [0024] the image forming system 100 of fig 1]); 
a sheet aligning mechanism configured to convey a sheet conveyed to or from the image forming device, the sheet aligning mechanism ([aligning mechanism has at least one adjustment roller that corrects the course of the sheet, conveys the sheet, and aligns an edge position of the sheet] see 0022) comprising:

a second conveyance mechanism disposed on a second side of the sheet conveyance path opposite to the first side, (the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] see 0075), a nip being formed between the first and second conveyance mechanisms, ([the first course correcting rollers 46A and the second course correcting rollers 46B are in contact with each other] i.e. nip the document to bee feed]), wherein the first conveyance mechanism includes a first roller, ([46B of fig 5B, as first roller]), 
wherein the first conveyance mechanism includes a first roller, a second roller, and a first conveyance belt wound around the first and second rollers (46a and 46B), the first and second rollers configured to rotate in a first direction along a sheet conveying direction (as shown in fig 5B by arrow) for sheet conveyance, and stop rotation or rotate in a second direction opposite to the first direction for sheet alignment, ([a linear speed of the adjustment roller is controlled so as to synchronize with the linear speed of the intermediate transfer belt 33A] see 0041-0042]), and  
the first conveyance belt including an extended region between the first and second rollers (43b and 43d of fig 5B) in an extending direction inclined with respect to the sheet conveying direction, (arrow of fig 5B) such that a width of the sheet conveyance path becomes narrower towards the nip in the sheet conveying direction (see 0079-0080]).



Referring to claim 19, Tearao teaches a sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]), wherein the sheet aligning mechanism (aligning mechanism 42 [as shown in fig 3]) is configured to convey a sheet conveyed from the sheet processing device (100 of fig 1).

Claims Objected to having Allowable Subject Matter
Claims 6-9, 16, 20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The Examiner: The Examiner cites a particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677